DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claims 1, 9, and 17 are currently amended see REMARKS June 17, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-8 recite a computer implemented method (i.e. a process such as an act or series of steps), claims 9-16 recite a machine readable medium, and claims 17-20 are directed to a system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite: A method comprising: retrieving, an accommodation review having metadata reflecting that the accommodation review was authored by a subscription living user; determining, by parsing the accommodation review; an item type that the subscription living user mentioned in the accommodation review that was mentioned in the context of a positive sentiment; identifying a specific item for the item type mentioned by the subscription living user by referencing data stored in association with the accommodation that has metadata matching the item type; based on identifying the specific item, providing, for (presenting) to the subscription living user, a rendering of the specific item superimposed on an image of a subsequent accommodation that the subscription living user is browsing; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine a user’s preferences for an accommodation based on their comments or previous reviews and create a profile for that user to provide products and services that they prefer during any subsequent visits. Such as a concierge learning a frequent visitor’s preferences and desires. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about an institution or user through a series of defined steps. Therefore, the Examiner finds the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer and a display, an accommodation listing database, natural language processing system, and a machine learning model.
Claims 9: A non-transitory computer-readable medium comprising instructions encoded thereon, one or more processors, and a display, an accommodation listing database, natural language processing system, and a machine learning model.
Claim 17: A system comprising one or more processors, and a display, an accommodation listing database, natural language processing system, and a machine learning model.
The additional element of using a generic computer to process personal information such as a user’s reviews or comments to determine their preferences and likes is directed to merely a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to perform a generic function such as receiving information from a digital source and determining a preference or user profile based on the received data which is not significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to determine a user’s preferences during a stay at various accommodations and then utilize those preferences to optimize any future visits or for a user to identify places that offer their preferences (see Specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-7, 10-16, and 18-20 are directed towards further narrowing the abstract idea of determining a user’s preference for a specific item and providing that item for a user during a future stay at an accommodation.

Claims 2-7, 10-16, and 18-20 do not recite any further additional elements that were not discussed in the above analysis.


Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2019/0378193) in view of Clark (US 2017/0124575)  further in view of Sunyich (US 2003/0149576) further in view of Fishberg (US 2016/0225108).
Claim 1, 9, and 17: Sen discloses (Claim 1) a computer implemented method comprising: (Claim 9) a non-transitory computer-readable medium comprising instructions encoded thereon for determining a preference of a subscription accommodation user, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: (Claim 17) a system for determining a preference of a subscription accommodation user, the system comprising one or more processors configured to execute instructions that cause the processor to: retrieving, from an accommodation listing database, an accommodation review having metadata reflecting that the accommodation review was authored by a subscription living user  (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items, and information that may be available for rent or purchase. The computer implemented system and method described herein provides the capability of determining whether a particular n-gram, as used by a particular reviewer, is predictive of the preferences of a particular target user. For example, the system may include identifying a target user; identifying a set of date, including ratings provided for one or more products rated by a target user, reviews for the rated product by one or more reviewers, reviews by one or more reviewers for a product or products that have not been rated by the target user, and information pertaining to the identity of the reviewers: correlating the n-grams contained in the reviews). 
However, Sen does not disclose determining, by parsing the accommodation review using a natural language processing system, determining an item type that the subscription living user mentioned in the accommodation review using a natural language processing system an item type that the subscription living user mentioned in the accommodation review that was mentioned in the context of a positive sentiment, the positive sentiment determined by a machine learning model; identifying a specific item for the item type mentioned by the subscription living user by referencing data stored in association with the accommodation that has metadata matching the item type; based on identifying the specific item, providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation.
In the same field of endeavor of determining a user’s preferences based on reviews Clark teaches determining, by parsing the accommodation review using a natural language processing system, an item type that the subscription living user mentioned in the accommodation review that was mentioned in the context of a positive sentiment, the positive sentiment determined by a machine learning model (Paragraph [0013-0015]; [0030-0031]; [0037]; [0083]; Figs. 2 and 3, as used herein a product (item) may refer to an item offered to a market to satisfy a demand. In some embodiments, products may include physical items or services. For example, a product may refer to a hotel room for rent. In some embodiments a host device may include a natural language processing system. The natural language processing system may include a natural language processor and a sentiment ranker module. The natural language processor may include numerous subcomponents such as a semantic relationship identifier. The natural language processor may be a computer model that analyzes the received product reviews and other electronic documents. In some embodiments it may parse passages of the document). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing recommendations to users based on their previous ratings and reviews as disclosed by Sen with the system of determining, by parsing the accommodation review using a natural language processing system, an item type that the subscription living user mentioned in the accommodation review that was mentioned in the context of a positive sentiment, the positive sentiment determined by a machine learning model as taught by Clark (Clark [0037]). With the motivation of improving the ability to process a user’s reviews and understand their preferences regarding various products and services for future recommendations (Clark [0002]).
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches identifying a specific item for the item type mentioned by the subscription living user by referencing data stored in association with the accommodation that has metadata matching the item type (Paragraph [0016-0021]; [0032-0034]; Fig. 1, the invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked). And transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. (The examiner notes that the broadest reasonable interpretation of determining that a guest will be staying in a subsequent accommodation would include performing a check-in procedure that allows the system to personalize a user’s room before they enter it). After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
In the same field of endeavor of providing a user with their preferences Fishberg teaches based on identifying the specific item providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation that the subscription living user is browsing (Paragraph [0068]; [0084]; [0091]; Figs. 5, 10, and 28, affiliate profiles are broken down into three segments: type, products, and services. Type refers to the category of the affiliate such as hotel, motel, room accommodations, or any other hospitality and food/beverage provider. Services refer to any services that an affiliate can provide. Profiles are created and maintained within the dashboard, which is tied to the affiliate’s ability to provide for booking, reserving, or purchasing of: food/ beverages, amenities, and/or services. Profile components may include an image or spatial renderings as enhance able artifacts. Features examples may include venues, rooms, or facilities where pricing is visually identifiable. The customer user has the ability to review available offerings in details including images and spatial renderings). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation and improving a search rank of accommodations for the subscription living user that include the specific item as taught by Fishberg (Fishberg [0007]). With the motivation of helping a user to better find and book accommodations with the products, services, and amenities that they prefer (Fishberg [0003]). 
Claims 2, 10, and 19: Modified Sen discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Sen does not disclose further comprising transmitting, automatically in response to the subscription living user checking out of the accommodation, a request to the vendor to collect the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising transmitting, automatically in response to the subscription living user checking out of the accommodation, a request to the vendor to collect the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. (The examiner notes that the broadest reasonable interpretation of determining that a guest will be staying in a subsequent accommodation would include performing a check-in procedure that allows the system to personalize a user’s room before they enter it). After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 3 and 11: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising identifying the specific item based on an accommodation management system previously providing the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising identifying the specific item based on an accommodation management system previously providing the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. (The examiner notes that the broadest reasonable interpretation of determining that a guest will be staying in a subsequent accommodation would include performing a check-in procedure that allows the system to personalize a user’s room before they enter it). After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 4, 12, and 20: Modified Sen discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Sen does not disclose wherein the identifying the specific item comprises identifying a brand of the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches wherein the identifying the specific item comprises identifying a brand of the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 5 and 13: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising ordering the specific item from a vendor for an accommodation previously booked by the subscription living user.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising ordering the specific item from a vendor for an accommodation previously booked by the subscription living user (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 6 and 14: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising improving a search rank of accommodations for the subscription living user that include the specific item.
In the same field of endeavor of providing a user with their preferences Fishberg teaches further comprising improving a search rank of accommodations for the subscription living user that include the specific item (Paragraph [0007-0009]; [0014]; Fig. 31, the present invention relates to systems for an a la care amenity special service, food/beverage, and accommodation search and booking engine. Aspects of the present invention allow customers to identify, via a search, amenities at lodging facilities. Customers are presented with goods and services matching or related to their query items and are permitted to select and confirm desired feature options and book, reserve, or purchase their selection. The processor instructions case the processor to receive, arbitrary feature identity information for a bookable feature from a client device; search the feature database for a match, transmit one or more hospitality provider identities associated with the matches; receive a provider selection from the client device; and transmit for display on the client device an offer to the client to book a feature based on the feature identity information).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation and improving a search rank of accommodations for the subscription living user that include the specific item as taught by Fishberg (Fishberg [0007]). With the motivation of helping a user to better find and book accommodations with the products, services, and amenities that they prefer (Fishberg [0003]). 
Claims 7 and 15: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising indicating to the subscription living user that the specific item is available to be provided at an accommodation that does not currently have the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising indicating to the subscription living user that the specific item is available to be provided at an accommodation that does not currently have the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 8 and 16: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 15. Sen further discloses further comprising monitoring future reviews left by the subscription living user regarding the specific item (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items (item type) and information that may be available for rent or purchase. The computer implemented system and method described herein provides the capability of determining whether a particular n-gram, as used by a particular reviewer, is predictive of the preferences of a particular target user. For example, the system may include identifying a target user; identifying a set of date, including ratings provided for one or more products rated by a target user, reviews for the rated product by one or more reviewers, reviews by one or more reviewers for a product or products that have not been rated by the target user, and information pertaining to the identity of the reviewers: correlating the n-grams contained in the reviews).
Claim 18: Modified Sen discloses the system as per claim 17. Sen further discloses the instructions further causing the processor to determine, based on the accommodation review, that the subscription living user liked the specific item (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items (item type) and information that may be available for rent or purchase. The computer implemented system and method described herein provides the capability of determining whether a particular n-gram, as used by a particular reviewer, is predictive of the preferences of a particular target user. For example, the system may include identifying a target user; identifying a set of date, including ratings provided for one or more products rated by a target user, reviews for the rated product by one or more reviewers, reviews by one or more reviewers for a product or products that have not been rated by the target user, and information pertaining to the identity of the reviewers: correlating the n-grams contained in the reviews).
Therefore, claims 1-20 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed June 17, 2022, with respect to the rejections of claims 1-20 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that claims 1, 9, and 17 are not an abstract idea as the claims recite using natural language processing and a machine learning model to determine the sentiment of a user’s review to further recommend items to a user. However, the examiner respectfully disagrees as the recited claims are directed to the abstract idea of receiving reviews or comments from a guest and determining their preferences and likes for any future stays which is a practice people such as hotel managers have been performing for a long time before computers. Similar examples the courts have identified as not being showing an improvement to a technology include: A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). 
Furthermore, the examiner finds the additional elements do not direct the abstract idea to a practical application as merely reciting using natural language processing systems to parse an accommodation review and using a machine learning model to determine the sentiment of the review is directed to merely apply it or applying a known technology to perform the abstract idea. Using a generic natural language processing system and machine learning model to receive and processes a series of inputs and present a result is well-understood, routine, and conventional activities. And are not directed to an improvement to a technology or technical field as the claims are directed to merely using these known technologies in a known manner to present information simultaneously. Similar cases the courts have identified as being well-understood, routine, and conventional include: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-8, 10-16, and 18-20 are allowable as being dependent on claim 1, 9, and 17 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed June 17, 2022, with respect to the rejections of claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2019/0378193) in view of Clark (US 2017/0124575)  further in view of Sunyich (US 2003/0149576) further in view of Fishberg (US 2016/0225108) are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 9, and 17: Applicant argues that the combination of Sen, Sunyich, and Fishberg does not disclose the newly amended claim limitations of “determining, by parsing the accommodation review using a natural language processing system, an item type that the subscription living user mentioned in the accommodation review that was mentioned in the context of a positive sentiment, the positive sentiment determined by a machine learning model.” However, upon further search and consideration it was found that Clark which discloses of using natural language processing to analyze the sentiment of a user’s product reviews (Clark [0037]) can be used to modify the system of recommending products based on user reviews as disclosed by Sen to teach the newly amended claim limitations. Therefore, the examiner maintains the current 103 rejection.
Claims 2-8, 10-16, and 18-20 were argued as being allowable only as being dependent on claim 1, 9, and 17. Therefore, they are also rejected under the same rejection as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Galitsky (US 2009/0282019) Sentiment extraction from consumer reviews for providing product recommendations.
Luan (US 2016/0070709) Online review assessment using multiple sources.
Liu (US 2017/0200205) Method and system for analyzing user reviews.
Turner (US 2021/0027340) System and methods for facilitate in-situ evaluations.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629